DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3 and 12-18) in the reply filed on 08/06/2021 is acknowledged.
Claims 4-11 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2021.
Status of Claims
	Claims 1-20 are pending with claims 1-3 and 12-18 under examination. Claims 4-11 and 19-20 are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12-14 of U.S. Patent No. 10,774,404 (hereinafter “US ‘404”) in view of Alakula (US 20100219928 A1)::
Regarding instant claims 1,12-13, and 17, these claims are met by claim 10 of US ‘404 in view of Alakula. The pressed powder material of ‘404 in view of Alakula meets the instantly-claimed invention. With regard to the instantly claimed “plurality of magnetic bodies having a planar structure”, this is met by the “plurality of flaky magnetic metal particles” of ‘404. With regard to the instantly-claimed intercalated phase, this is met by the ‘interposed phase’ of ‘404. ‘404 does not explicitly teach that the “pressed” powder material comprises a plane at the surface; however, it can be seen from the figures, that the “pressed powder material” is in the shape of a flat, box-shaped product (see Fig. 10 for example); thus, the flat portions of the box-shaped product meets the claimed “plane at the surface” of instant claim 1. However, ‘404 is silent regarding a plate-shaped reinforcing material. With regard to the plate-shaped reinforcing material, this limitation is obvious over Alakula. Alakula teaches producing a packed soft magnetic component (Abstract) and further renders obvious the use of a reinforcement structure applied as a sandwich structure, such that the production process involves alternately arranging a soft magnetic component and a reinforcement structure in the mold [0065]. The BRI of “plate-like” means possessing a flat surface. Applying the structure of Alakula to the product of ‘404 (which possesses flat exterior surfaces) would result in a “plate-like” reinforcing material. The remainder of the limitations set forth in instant claims 1, 12-13, and 17 are substantially identical to the limitations in claim 10 of ‘404.
Regarding instant claim 14, this claim is met by claim 12 of US ‘404.
Regarding instant claim 15, this claim is met by claim 13 of US ‘404.
Regarding instant claim 16, this claim is met by claim 14 of US ‘404.
Claim Objections
Claim 2 recites the limitation "the reinforcing material" in line 2 of claim 2.  This should be corrected to “the plate-shaped reinforcing material” in order to clearly set an antecedent basis for the claimed reinforcing material in claim 2.
	Claim 3 recites the limitation "the reinforcing material" in lines 2-3 of claim 3.  This should be corrected to “the plate-shaped reinforcing material” in order to clearly set an antecedent basis for the claimed reinforcing material in claim 3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein the principal surfaces are oriented to be approximately parallel to the plane and have the difference in coercivity on the basis of direction within the plane”. Claim 1 does not set forth the metes and bounds of the phrase “on the basis of direction within the plane”; the claim is neither clear on the “basis” nor the specific “direction” with respect to the plane.
Claim 1 recites the limitation "the difference in coercivity" in lines 16-17 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. Although it is understood that there may be an inherently-present “difference in coercivity” (because magnetic materials 
Claim 1 recites the limitation "on the basis of direction within the plane" in the last line of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the proportion of the difference in coercivity" in line 2 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 15 recite the limitation “the principal surface is” (singular form) in line 2 of claims 13 and 15.  There is insufficient antecedent basis for this limitation in the claim. The claims are indefinite because in independent claim 1, the antecedent basis is in the plural form “principal surfaces”; it is unclear which of the plurality of surfaces claims 13 and 15 are referring to. In the interest of compact prosecution, the limitation will be interpreted as being “the principal surface of each magnetic body are”, or in the alternative, “the principal surfaces are”.
Claims 2-3, 14, and 16-18 are rejected as being dependent from independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna (US 20170076845 A1; cited in 03/04/2019 IDS) in view of Alakula et al. (US 20100219928 A1).
Regarding claim 1, Suetsuna teaches a soft magnetic material comprising flattened magnetic metal particles and an interposed phase, meeting the claimed “magnetic composite 
The soft magnetic material comprises flattened magnetic metal particles 10 including at least one magnetic metal selected from iron, cobalt, and nickel (Abstract), meeting the claimed plurality of magnetic bodies having a planar structure and containing at least one element selected iron, cobalt,  and nickel, and planar surfaces.
The soft magnetic material further comprises an interposed phase 20 and interposed particles 24 existing between the flattened magnetic metal particles and includes at least one of oxygen, carbon, nitrogen, and fluorine (Abstract; Figs. 4, 5A-5B) [0071], which meets the claimed “intercalated phase…fluorine” limitation.
As can be seen from Figs. 1A, 2, 4, and 5A-5B, the flat surfaces of flattened magnetic metal particles 10 are parallel to the top and bottom surfaces soft magnetic material.
Suetsuna is silent regarding a plate-shaped reinforcing material.

Alakula teaches producing a packed soft magnetic component (Abstract) and further renders obvious the use of a reinforcement structure applied as a sandwich structure, such that the production process involves alternately arranging a soft magnetic component and a reinforcement structure in the mold [0065]. The BRI of “plate-like” means possessing a flat surface. Applying the structure of Alakula to the product of Suetsuna (which possesses flat exterior surfaces) would result in a modified “plate-like” reinforcing material because plates are flat.

Regarding claim 2, Suetsuna and Alakula teach the magnetic composite material as applied to claim 1 above, but Suetsuna is silent regarding the magnetic composite material comprising a reinforcing material having a first reinforcing material part and a second reinforcing material part.
Alakula teaches producing a packed soft magnetic component (Abstract) and further renders obvious the use of a reinforcement structure applied as a sandwich structure, such that the production process involves alternately arranging a soft magnetic component and a reinforcement structure in the mold [0065], in view Alakula’s alternating arrangement of a soft magnetic component and a reinforcement structure being synonymous with stating “the magnetic material is disposed between the first reinforcing material part and the second reinforcing material part”, Alakula’s embodiment of a sandwich-like structure renders the limitation of claim 2 obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suetsuna to include the reinforcing sandwich structure method of Alakula, in order to enhance the mechanical strength of the product [0065].
Regarding claim 12, Suetsuna teaches that “in a case in which the magnetic domain structure of the flattened magnetic metal particles 10 is a single domain structure, magnetization proceeds through rotating magnetization; in this case, coercivity in the hard axis direction within the flattened surface 10a becomes smaller than that in the easy axis direction, and losses are decreased” [0031]. Any plane which overlaps with the above-described axes meets the claimed smaller than the coercivity in the easy axis direction, there is understood to be a difference in the coercivity between the two directions. The difference is understood to be statistically significant, such that it would be within the claimed range of 1% or more, because the claimed minimum bound of the difference being 1% is very small. Furthermore, it would have been obvious to achieve a smaller coercivity in the easy axis direction as compared to the hard axis direction, as doing so would decrease hysteresis losses [0030].
Regarding claim 13, Suetsuna teaches that each of the flattened magnetic metal particles has a thickness of from 10 nm to 100 µm and an aspect ratio of from 5 to 10,000 (Abstract), which meets the claimed ranges.
Regarding claim 14, Suetsuna teaches that the magnetic metal included in the flattened magnetic metal particles 10 includes at least one additive metal selected from boron (B), Si, C, Ti, Zr, Hf, Nb, tantalum (Ta), Mo, Cr, Cu, tungsten (W), phosphorus (P), N, and Ga [0045].
Regarding claim 15, Suetsuna teaches that in some embodiments, the magnetic particles can have a spherical shape [0036], which is a shape that has an entirely convex outer surface. Although Suetsuna does not explicitly teach that the magnetic particles have both a convex outer surface and an aspect ratio of 2 more more, Suetsuna renders obvious the use of a convex surface and aspect ratios of from 5 to 10,000 [0035-0036], which overlaps with the claimed aspect ratio range of 2 or higher.
Thus, with regard to the convex surface limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to choose from a finite number of identified, predicted solutions, such as a convex spheroidal shape having 
Regarding claim 16, Suetsuna teaches that the lattice strain of the flattened magnetic metal particle 10 is preferably from 0.01% to 10% [0037].
	Regarding claim 17, Suetsuna teaches that the soft magnetic material may contain, in at least a portion of the surface of the flattened magnetic metal particles, a covering with a coating layer having a thickness of from 0.1 nm to 1 µm and including at least one of oxygen (O), carbon (C), nitrogen (N) and fluorine (F) [0060].
	Regarding claim 18, Suetsuna teaches that the interposed phase can contain a polyimide-based resin [0075].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna and Alakula, as applied to claim 1 above, and further in view of Finn et al. (US 20140209691 A1).
Regarding claim 3, Suetsuna and Alakula teach the magnetic composite material as applied to claim 1 above, but is silent regarding an adhesive layer being disposed between the reinforcing material and the magnetic material.
Finn teaches producing a pre-laminated stack of shielding layers (Abstract) and renders obvious supplying a layer of magnetic material in sheet form, and further renders obvious using core layers of reinforcing and support material in the production of magnetic sheets. However, using reinforcing/support material layers typically requires the addition of an adhesive layer [0047], which meets claim 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suetsuna and Alakula to apply the known technique of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738